ThoMas, S'.
— There are claims to the extent of upwards of $1,000,000 of the same class as that of the petitioner. The petitioner is only entitled to an execution for the collection of his just proportion of tire assets of the estate. Code Civ. Pro., § 18-26. An intermediate accounting might be ordered for the purpose of ascertaining the amount for which the petitioner is entitled to have execution; Code Civ. Pro., § 2725. The *480•avowed purpose of tbe application is to issue an execution as a foundation for a creditor’s (suit, to reach property alleged to have been fraudulently transferred, and it is not alleged that there are assets now in the hands of the administrator. The remedy of the petitioner in the Supreme Court may exist without the issuance of any execution (Harvey v. McDonnell, 113 N. Y. 526), but this I do not determine. I will not direct an intermediate accounting on the papers before me, for .the reason that sufficient facts do not appear to require the exercise of my discretionary power to do so. Application denied, without prejudice to another application on papers showing that assets are in the hands of the administrator.
Application denied, without prejudice to another application.